     Case 3:17-cv-01362-RAM Document 123 Filed 07/17/19 Page 1 of 31



                 IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF PUERTO RICO

 RAMON LABOY-IRIZARRY, MARIA INES
 ACOSTA-IRIZARRY and JOSUE RAMON
 LABOY-ACOSTA,

        Plaintiffs                       CIVIL NO. 17-1362 (RAM)

            v.

 HOSPITAL COMUNITARIO BUEN
 SAMARITANO, INC., et al.,

        Defendants




                          OPINION AND ORDER

RAÚL M. ARIAS-MARXUACH, District Judge

                            I. BACKGROUND

     Plaintiffs Ramon Laboy-Irizarry (“Mr. Laboy”), Maria Ines

Acosta-Irizarry (“Mrs. Acosta”) and Josue Ramon Laboy-Acosta (“Mr.

Laboy-Acosta”) are respectively the father, mother and brother of

Ileana Laboy-Acosta (“Ileana”). On March 15, 2017, they filed this

action seeking damages arising from alleged medical malpractice.

Specifically, Plaintiffs contend that Ileana’s death due to post-

partum hemorrhaging after giving birth to her second child at

Hospital Comunitario Buen Samaritano, Inc. (“the Hospital”) was

the result of medical malpractice. To recover their damages,

Plaintiffs sued the Hospital, four (4) doctors who provided care
      Case 3:17-cv-01362-RAM Document 123 Filed 07/17/19 Page 2 of 31
Civil No. 17-1362 (RAM)                                                             2


to Ileana, the doctors’ spouses and the conjugal partnerships

between said doctors and their spouses.

      Dr. Castillo was Ileana’s Obstetrician and Gynecologist and

had delivered her first child. Dr. Marrero was the anesthesiologist

who provided care to Ileana on the day of her death. Dr. Rivera

was an emergency room doctor who briefly provided care to Ileana

shortly after childbirth. Dr. Samuel Fuentes provided care to

Ileana while she was at the Hospital’s Intensive Care Unit.

      On    June    20,   2019,      this     case    was    transferred   to     the

undersigned. At the time of transfer, a jury trial setting of June

26, 2019 was in effect. The Court modified the schedule to provide

for a settlement conference before a Magistrate Judge on June 25,

2019; a final pretrial conference on June 27, 2019; and both jury

selection and the first day of the jury trial on June 28, 2019.

At   the   settlement     conference         with    the   Magistrate   Judge,    co-

defendants Dr. Castillo, Dr. Marrero, and the Hospital, reached a

settlement    agreement       in    which     plaintiffs     released   them     from

liability. This settlement agreement applies to the present case

as well as a related action before the Court of First Instance,

Aguadilla Superior Part (“the State Action”).

      Following the final pretrial conference on June 27, 2019, co-

defendant     Dr.    Rivera        reached     a    settlement    agreement      with

Plaintiffs which also covered this case and the State Action.

Accordingly, partial judgments of dismissal with prejudice were
      Case 3:17-cv-01362-RAM Document 123 Filed 07/17/19 Page 3 of 31
Civil No. 17-1362 (RAM)                                                     3


entered. Thus, the sole defendant remaining was Dr. Fuentes, who

is in default.

      Dr. Fuentes was personally served with process and copy of

the original complaint on April 7, 2017. Default was entered

against Dr. Fuentes on December 7, 2017.

      The Court held hearings under Fed. R. Civ. P 55(b) regarding

the claims against Dr. Fuentes on June 28 and July 1, 2019. During

the hearing held on June 28, 2019, Plaintiffs testified as to the

effect Ileana’s death had on them. At the hearing on July 1, 2019,

Plaintiffs presented the testimony of their medical expert Dr.

Jason S. James (“Dr. James”), who testified as to Dr. Fuentes’,

and   the   settling    co-defendants’,      breaches   of    the   applicable

standard of care and their role in causing Ileana’s death.

                             II. FINDINGS OF FACT

  A. Background:

      1.     Plaintiffs Ramon Laboy-Irizarry, his wife Maria Ines

Acosta-Irizarry and their son Josue Ramon Laboy-Acosta are the

parents     and   brother,   respectively,    of   deceased    Ileana   Laboy-

Acosta.

      2.     Mr. Laboy and Mrs. Acosta have been married for thirty-

six (36) years. They had three (3) daughters and one son, Josue

Laboy-Irizarry.

      3.     Ileana was the youngest daughter. Her husband was named

Zuriel Villarrubia Ruiz. They had two (2) sons. The oldest is Dylan
     Case 3:17-cv-01362-RAM Document 123 Filed 07/17/19 Page 4 of 31
Civil No. 17-1362 (RAM)                                                   4


who is eight (8) years old. The youngest is Elian who was born on

the day of Ileana’s passing.

       4. Ileana was twenty-eight (28) years old at the time of

her passing.

       5. Following Ileana’s passing, Mr. Laboy and Mrs. Acosta

moved to Gillette, Wyoming to be close to their son Josue.

       6. Defendant      Dr.   Samuel   Fuentes   is    a   medical   doctor

specialized in emergency medicine.

       7. Hospital Comunitario Buen Samaritano, Inc. is a non-

profit corporation organized and existing under the laws of the

Commonwealth of Puerto Rico which has its principal place of

business in Puerto Rico and which is the owner and/or operator of

a hospital of the same name, located in Aguadilla, Puerto Rico.

       8. Dr. Ruben Castillo is a medical doctor, specializing in

obstetrics and gynecology, married to codefendant Jane Doe and

together   with    her   constituting    a   conjugal   partnership,    who

provided medical treatment to Ileana, now deceased.

       9. Dr. José Marrero is an anesthesiologist who provided

medical treatment to Ileana. Dr. Marrero and his wife are domiciled

in Puerto Rico, where they reside.

       10.        Dr. Luis Rivera is a medical doctor specializing in

emergency medicine who provided medical treatment to Ileana. Dr.

Rivera-Rivera and his wife are domiciled in Puerto Rico, where

they reside.
        Case 3:17-cv-01362-RAM Document 123 Filed 07/17/19 Page 5 of 31
Civil No. 17-1362 (RAM)                                                    5


  B. As to Ms. Ileana Laboy-Acosta

     11.     Ileana was a twenty-eight (28) year old female with a

history of a prior vaginal delivery in 2011 of an 8-pound 11-ounce

boy delivered by Dr. Castillo.

     12.     Ileana’s    previous     pregnancy     was   complicated     by

gestational diabetes.

     13.     Her   medical    history    is    significant    for    chronic

hypertension, for which she took Enalapril 2.5 mg daily.

     14.     Ileana had a baseline weight of 199 pounds, reported

allergy to aspirin and she began prenatal care with Dr. Castillo

at 7.3 weeks gestation, on October 19, 2015.

     15.     Her estimated due date was June 3, 2016.

     16.     Her prenatal course is significant for an ER visit in

December 2015 due to chest pains.

     17.     She was found to have elevated blood pressure (135/95)

and her obstetrician started her on Apresoline 25 mg twice a daily.

     18.     In addition, on February 10, 2016 she was diagnosed with

gestational diabetes via three-hour glucose tolerance test and was

prescribed a 2000 calorie per day diabetic diet.

     19.     She had a total weight gain of eight (8) pounds and her

Group B streptococcus (“GBS”) status was negative.

     20.     According to the Hospital record, Ileana was evaluated

on May 25, 2016 and scheduled for induction of labor on May 31,

2016.
       Case 3:17-cv-01362-RAM Document 123 Filed 07/17/19 Page 6 of 31
Civil No. 17-1362 (RAM)                                                            6


       C.    As to the care provided to Ileana on May 31, 2016.

       21.   The    admission     records      reflect    that    Ileana     (“the

patient”) arrived at the Hospital on May 31, 2016 at 6:40 a.m. for

admission.

       22.   She    was   noted   to    be    39.4   weeks   gestation      with   a

temperature of 37.2 degrees Celsius, pulse at 117, respiratory

rate of 19, blood pressure 126/83, and weight of 207 pounds.

       23.   On    admission,     her   CBC    is    reported   as:   WBC   14.09,

Hemoglobin 13.30, Hematocrit 38.40, and Platelets 290. Urinalysis

findings: clarity (cloudy), glucose (1,000), WBC (26-50), blood

(25), epithelial cells (many) and bacteria (many). The records

reflect that the patient had intact membranes, and her pain level

was 0.

       24.   At 7:00 a.m., the nurse’s notes document that the fetal

heart rate was 130-140 bpm, reactive, with moderate variability

and mild irregular contractions without vaginal bleeding and no

complaints of pain.

       25.   At 7:30 a.m., the nurse documented that medications were

administered according to medical order and she was given the first

dose of Cytotec at this time.

       26.   The second dose of Cytotec was administered at 11:30

a.m.

       27.   The chart reflects that at 1:37 p.m., Dr. Castillo

arrived to evaluate the patient.
     Case 3:17-cv-01362-RAM Document 123 Filed 07/17/19 Page 7 of 31
Civil No. 17-1362 (RAM)                                                7


     28.   He proceeded to rupture the patient’s membranes, and the

amniotic fluid is documented to be clear and moderate in amount.

     29.   At 2:30 p.m., the patient was examined again by Dr.

Castillo and was found to be dilated 4 cm.

     30.   At 3:00 p.m. the patient began to vomit.

     31.   At 3:15 p.m. the patient was examined by the nurse and

was found to be 8-9 cm dilated, 100% effaced, +2 station.

     32.   At 3:20 p.m., this was reported to Dr. Castillo via

speakerphone due to the fact that Dr. Castillo was in a surgical

procedure.

     33.   Dr. Castillo replied that as soon as he finished his

procedure, he would come to the labor room.

     34.   At 3:25 p.m., Mrs. Figueroa (the supervisor) was called

and informed of the patient’s status and that Dr. Castillo was not

immediately available.

     35.   Mrs. Figueroa replied that she would come immediately.

     36.   At 3:30 p.m., a fetal heart rate of 70-90 bpm was

documented.

     37.   At 3:35 p.m., the nurse administered oxygen at 2 liters

per minute.

     38.   At 3:55 p.m., a fetal heart rate of 60-70 bpm was

documented.

     39.     At 4:17 p.m., the baby’s head was observed to have

delivered to the level of the neck.
     Case 3:17-cv-01362-RAM Document 123 Filed 07/17/19 Page 8 of 31
Civil No. 17-1362 (RAM)                                                   8


     40.   An umbilical cord loop was observed around the neck,

extremely tight to the point that the nurse could barely detect

any blood in the umbilical cord.

     41.   The nurse documents positioning the patient using the Mc

Roberts maneuver to favor descent of the shoulder.

     42.   The nurse clamped the umbilical cord twice and cut it.

     43.   The   application    of    suprapubic   pressure   to   achieve

expulsion of the baby is documented, with delivery of the anterior

shoulder followed by the remainder of the body.

     44.   At 4:20 p.m., the placenta was expelled completely,

using the Schultz method, and the nurse administered intravenous

fluids of Lactated Ringers solution (1000 ml with 20 units of

Pitocin) at 125 cc/hour per orders.

     45.   The nurse began a uterine massage due to the presence of

profuse vaginal bleeding.

     46.   At 4:24 p.m., Dr. Rivera, an emergency room physician,

arrived to evaluate the patient and it was noted that the patient

continues to experience profuse vaginal bleeding.

     47.   The nurse administered Methergine 0.2 mg IM per Dr.

Rivera’s verbal order and the intravenous fluids were opened to

full drip. The patient was oriented about the treatment and she

referred to understand.

     48.   At    4:55   p.m.,   the   patient   was   evaluated    by   her

obstetrician, Dr. Castillo, who ordered the nurse to administer a
      Case 3:17-cv-01362-RAM Document 123 Filed 07/17/19 Page 9 of 31
Civil No. 17-1362 (RAM)                                                           9


second dose of Methergine 0.2 mg IM. The patient was oriented about

the purpose of the treatment and she referred to understand.

      49.     At    4:58   p.m.,    the    patient     was   transferred   to   the

operating room for an examination under anesthesia as the patient

continued to bleed profusely.

      50.     The operative report reflects the following: start time

–   5:40    p.m.;    end   time    –   7:50    p.m.;   preoperative     diagnosis-

postpartum vaginal bleeding; postoperative diagnosis – uterine

atony,      left    paratubal      cyst;   procedure     –   subtotal    abdominal

hysterectomy, left paratubal cystectomy; estimated blood loss –

1000 ml; complications – none; operative findings – cervix without

laceration, no vaginal laceration seen, uterine bleeding continues

even with oxytocin drip, postpartum uterus not involuted- atony.

      51.     The operative report documents that the round, broad and

utero-ovarian ligaments were clamped, cauterized, and cut, as were

the uterine arteries.

      52.     The uterus was cut at the low segment and sutured in two

layers;      additional     hemostasis        was   performed   with    additional

sutures; no bleeding was seen, and abdomen closed by layers;

estimated blood loss was 1000 cc at the end of the procedure.

      53.     An estimated blood loss of 500 cc was noted in the

delivery note written by Dr. Castillo at 8:50 p.m.
    Case 3:17-cv-01362-RAM Document 123 Filed 07/17/19 Page 10 of 31
Civil No. 17-1362 (RAM)                                                10


     54.   A nursing note issued at 7:00 p.m. documents the blood

transfusions (three (3) units of packed red blood cells) that the

patient received, stable vital signs, and mild vaginal bleeding.

     55.   A “late note” added to this note documented that Dr.

Castillo has been notified that the patient continued to bleed and

that he placed some sutures in the vaginal area but that she

continued to bleed.

     56.   It was documented that three (3) units of PRBC (“packed

red blood cells”) were administered in OR.

     57.   The nurse’s operative notes indicated that the patient

was transferred to the ICU at 8:20 p.m.

     58.   Documentation   by   Dr.   Marrero   after    the   operative

procedure indicated that the patient was to be transferred to the

ICU in critical condition, intubated and ventilated by Ambu-bag,

and vital signs were blood pressure 90/60 and pulse at 110.

     59.   According to the ICU director, Dr. Luis Rivera-Carpio,

he was called at around 8:30 p.m. in consultation for admission of

the patient due to acute blood loss from uterine atony.

     60.   At 8:35 p.m., the patient was received from the OR,

connected to a mechanical ventilator. The patient’s skin was cold

to the touch, pale, no capillary refill in either hand, bluish

coloration and documented light vaginal bleeding.

     61.   A note by Dr. Rivera-Carpio reflected that the medical

intern notified him that upon arrival in the ICU, the patient was
       Case 3:17-cv-01362-RAM Document 123 Filed 07/17/19 Page 11 of 31
Civil No. 17-1362 (RAM)                                                      11


unstable, acutely ill, with blood pressure at 51/40 and pulse at

116.

       62.   Dr. Rivera-Carpio instructed aggressive fluid management

and blood transfusions.

       63.   After 8:35 p.m., the temperature of the patient was not

measurable.

       64.   The patient was placed in Trendelenburg position and a

thermal blanket was placed.

       65.   Dr. Fuentes consulted Dr. Rivera-Carpio by telephone

after the patient’s arrival at the ICU.

       66.   The Patient’s blood pressure was 51/40. Her pulse was

116 beats per minute and could be palpated.

       67.   When    Dr.   Rivera-Carpio    arrived   at   the   hospital    at

approximately 9:10 p.m., the patient had been in cardiorespiratory

arrest for 10 minutes, with the cardiac monitor demonstrating

pulseless electric activity (PEA).

       68.   At 9:28 p.m., a neurology evaluation was performed in

the company of Dr. Fuentes. The patient presented pupils reactive

to light, reduced corneal reflex, absent gag, no response to verbal

stimulation, no response to pain and involuntary movements are

observed.

       69.   At     9:33   p.m.,   the   ACLS   protocol   was   started    and

medications were administered per medical order.

       70.   A full drip unit was transfused per medical order.
    Case 3:17-cv-01362-RAM Document 123 Filed 07/17/19 Page 12 of 31
Civil No. 17-1362 (RAM)                                                            12


     71.    ACLS protocols were continued with participation by the

anesthesiologist for a total of 35 minutes with no response.

     72.    The patient was pronounced dead by Dr. Rivera-Carpio at

10:20 p.m.

     73.    The pathology report states that Mrs. Laboy “had uterine

atony producing acute blood loss.”

     74.    The pathology report demonstrates the uterus weighing

1125 grams, postpartum uterus with decidualized endometrium and

placental        implantation         site;    leiomyoma       (x7),      intramural

subserosal, with hyaline degeneration; paratubal left cyst.

  D. As to the Expert Testimony:

     75.    At the hearing, plaintiffs presented the testimony of

Dr. Jason S. James.

     76.    Dr.     James    is       Board    certified    in    Obstetrics      and

Gynecology since January of 2006.

     77.    Dr.    James    is    a   Fellow    of   the   American    Congress    of

Obstetricians and Gynecologists since May of 2006.

     78.    Dr.    James    holds      a   Medical    Doctor     Degree    from   the

University of Miami.

     79.    He     did   his      medical      residency    in    Gynecology      and

Obstetrics at the Long Island Jewish Medical Center and has been

engaged in the practice of Obstetrics and Gynecology for 16 years.
     Case 3:17-cv-01362-RAM Document 123 Filed 07/17/19 Page 13 of 31
Civil No. 17-1362 (RAM)                                                        13


     80.   To    reach    his    opinions,     Dr.    James    reviewed   Ileana’s

records kept by Dr. Castillo and the Hospital’s records from her

admission at the Hospital for her delivery.

     81.   Dr.    James    also    reviewed     the    death    certificate   and

witness depositions, other experts’ reports and the Hospital’s

protocols.

     82.   According to Dr. James, several deviations from the

standard of care by the various physicians, the nursing staff

employed by the Hospital, doctor staff, as well as the Hospital

itself   resulted   in    the     medical    complications       that   eventually

resulted in Ileana’s death.

     83.   According to Dr. James, Doctor Fuentes was the last

physician involved in Ileana’s care that had the opportunity to

save her life. However, because of inaction, delay in evaluating

and treating Ileana, and failure to use the appropriate treatments,

Dr. Fuentes unfortunately allowed Ileana to pass.

     84.   Patients who lose a lot of blood usually undergo a

process called consumptive coagulopathy. This means that they use

up their clotting factors and continue to bleed.

     85.   Consumptive          coagulopathy     results       in   Disseminated

Intravascular Coagulopathy where the body has a difficult time

clotting blood. This condition can be addressed by transfusing

clotting factors.
    Case 3:17-cv-01362-RAM Document 123 Filed 07/17/19 Page 14 of 31
Civil No. 17-1362 (RAM)                                                 14


     86.   The   requests   for   blood   transfusions    sent   to    the

Hospital’s Blood Bank indicate that only PRBCs were requested.

     87.   The blood bank’s request for blood transfusion forms

indicate that platelets, plasma, and other products could be

requested.

     88.   Blood products such as Fresh Frozen Plasma (FFP) and

cryoprecipitate contain clotting factors, which according to the

Hospital’s hemorrhage plan, should have been transfused to Ileana

to help stem the bleeding.

     89.     Hospitals routinely have plans and/or protocols that

recognize the need to transfuse clotting factors in addition to

packed red blood cells when hemorrhaging occurs.

     90.     When Ileana was transferred to the ICU, Dr. Fuentes

should have transfused the appropriate ratios of blood products

that would have not only replaced lost blood volume, but also

helped stem further bleeding by replacing clotting factors.

     91.   According to Dr. James, if Dr. Fuentes had done the

appropriate and timely evaluation and treatment, Ileana had a very

high likelihood of surviving.

     92.     As Ileana’s obstetrician and gynecologist, who also

delivered her first child, Dr. Castillo was aware of her medical

conditions and thus knew that she was a high-risk patient due to

being diagnosed with high blood pressure, gestational diabetes and

obesity.
       Case 3:17-cv-01362-RAM Document 123 Filed 07/17/19 Page 15 of 31
Civil No. 17-1362 (RAM)                                                              15


       93.     Despite scheduling Ileana’s induction of labor for a

specific date in advance, Dr. Castillo did not coordinate to be

present at her delivery or, in the alternative, arrange for another

obstetrician to provide coverage in case of an emergency.

       94.     Even after the nursing staff called for Dr. Castillo

once Ileana was 8 to 9 cm dilated, he was not readily available

for over an hour nor did he successfully coordinate for another

obstetrician to go in his place.

       95.     This led to Ileana going in to labor without the benefit

of having an obstetrician present, even though she was a high-risk

patient.

       96.     Dr.   Castillo’s    notes    also    show     that    he    erroneously

recorded       Ileana’s      estimated    blood    loss    during    birth     as   500

milliliters. According to Dr. James, although 500 milliliters is

the average blood loss during pregnancy, this is incompatible with

the    multiple      notes    throughout    the    medical    record       reiterating

Ileana’s profuse bleeding.

       97.     Dr.    Rivera      evaluated       and      treated        Ileana    for

approximately half an hour before Dr. Castillo was able to evaluate

her.

       98.     During this time, Dr. Rivera ordered that Ileana be

administered Methergine, 0.2 milligrams intramuscularly. Despite

being    the    correct      dosage,     this   medication     is    generally      not

indicated for hypertensive patients.
      Case 3:17-cv-01362-RAM Document 123 Filed 07/17/19 Page 16 of 31
Civil No. 17-1362 (RAM)                                                    16


      99.   Nevertheless, in his testimony, Dr. James indicated that

this was not a factor that led to Ileana’s death.

      100. Dr. Marrero transferred Ileana to the ICU when she was

unstable, tachycardic and hypertensive. However, Dr. Marrero’s

note indicates that Ileana was to be transferred to the ICU in

critical condition, intubated and ventilated.

      101. The Hospital, and specifically its nursing staff, did

not   follow     the   established     protocols    regarding   post-partum

hemorrhaging. Specifically, no member of the Hospital’s staff

requested   or    recommended   that    Ileana     receive   blood   clotting

factors.

      102. The    detailed   hospital     records    reflect    that   during

Ileana’s labor, the nursing staff only called Dr. Castillo once,

at 3:20 p.m., to inform him that Ileana became dilated 8 to 9 cm.

The nurses did not call Dr. Castillo again to notify that Ileana

needed urgent medical assistance.

      103. The records also show that the nurses treating Ileana

did call Mrs. Figueroa, their supervisor, and eventually Dr.

Rivera, an emergency room physician. However, considering Ileana’s

profuse bleeding, calling another obstetrician or surgeon for

assistance was the proper course of action.

      104. Likewise, when Ileana was being transferred from the

Operating Room to the Intensive Care Unit, there is no note in the
     Case 3:17-cv-01362-RAM Document 123 Filed 07/17/19 Page 17 of 31
Civil No. 17-1362 (RAM)                                                   17


record    describing   the   nursing   staff   calling   Dr.   Fuentes   and

informing him of Ileana’s need for immediate medical attention.

  E. As to plaintiff Josue Laboy-Acosta’s Damages:

     105. Mr. Laboy-Acosta is Ileana’s brother. He is nine (9)

months older than Ileana and married. His oldest son is four (4)

months older than Ileana’s oldest son Dylan.

     106. Ileana was his trusted confidant and counselor to the

extent that he talked to her about matters he felt he could not

share with his wife.

     107. Though Mr. Laboy-Acosta moved to Gillette, Wyoming for

work-related reasons in 2012, his relationship with Ileana did not

change. They continued to keep in touch by telephone and met during

Josue’s vacations.

     108. One of those vacations took them and their families to

Colorado and South Dakota.

     109. Mr. Laboy-Acosta feels that he cannot visit these places

anymore because of the association with Ileana.

     110. Mr.   Laboy-Acosta     did   not   testify   about   any   ongoing

medical or psychological treatment.

     F.     As to Plaintiff Maria Ines Acosta-Irizarry Damages:

     111. Mrs. Acosta described Ileana as an exceptional daughter

and mother. She was attentive to detail, kind and made sure the

family stayed together by organizing gatherings.
     Case 3:17-cv-01362-RAM Document 123 Filed 07/17/19 Page 18 of 31
Civil No. 17-1362 (RAM)                                                   18


     112. Mrs. Acosta also described Ileana as an exceptional

student. Mrs. Acosta postponed completion of her college studies

for various circumstances and eventually graduated with Ileana

from the University of Puerto Rico’s Aguadilla Campus in 2010.

     113. Mrs. Acosta was at the Hospital when Ileana was taken

into surgery and when she left the operating room. Mrs. Acosta was

informed that Ileana was going to be taken to the ICU, instead of

a hospital room, and received an update on her daughter’s medical

condition.

     114. Mrs. Acosta was at the Hospital when her daughter died.

She received the news of Ileana’s passing from Dr. Castillo.

     115. Mrs. Acosta felt she would go mad after Ileana’s death

and she sought the aid of a psychologist in Puerto Rico prior to

her daughter’s funeral.

     116. After   Ileana’s    death,   every   time   she   sees   a   young

pregnant woman she experiences fear and anxiety.

     117. Following Ileana’s untimely death, Mr. Laboy and Mrs.

Acosta had to resort to mediation to enforce their right to visit

Ileana’s children because Zuriel would cancel commitments and not

allow them to visit the children.

     118. Zuriel is now in a relationship with another woman.

While she understands that Ileana’s husband is a young man and it

was inevitable that he would move on, it is painful for Mrs. Acosta
       Case 3:17-cv-01362-RAM Document 123 Filed 07/17/19 Page 19 of 31
Civil No. 17-1362 (RAM)                                                           19


Irizarry to know that he is in a new relationship and that Ileana’s

two young sons call Zuriel’s new romantic partner “mom”.

       119. When    she    moved   to    Wyoming,       Mrs.   Acosta   sought   the

services of a psychologist there.

       120. Mrs. Acosta visits the psychologist in Wyoming every

three weeks. She does not want to burden her husband or children

with   her   sadness      and   thus    she    shares    her   feelings   with   the

psychologist and not with them.

  G. As to plaintiff Ramon Laboy-Irizarry:

       121. Mr. Laboy described Ileana in the same terms as his wife.

To him, Ileana was the spark of life at family gatherings.

       122. Mr. Laboy also had a close relationship with Ileana. He

would pick up Ileana’s oldest son from school to help her.

       123. At the time of Ileana’s death, Mr. Laboy was at the

Puerto    Rico     Medical      Center    in     Rio    Piedras,    Puerto   Rico,

accompanying and supporting Ileana’s husband as new-born Elian had

been transferred to the Intensive Care Unit there for treatment.

       124. He made it back to Aguadilla to see his daughter’s corpse

at the Hospital. On the way to Aguadilla from Rio Piedras, it fell

upon him to break the news of Ileana’s passing to Ileana’s husband,

Zuriel. Zuriel did not want to see Ileana’s corpse.

       125. Following Ileana’s death, Mr. Laboy and his wife went to

Gillette, Wyoming to assist their son Josue and his wife with the
     Case 3:17-cv-01362-RAM Document 123 Filed 07/17/19 Page 20 of 31
Civil No. 17-1362 (RAM)                                                         20


birth of their second child. They returned to Puerto Rico to assist

their youngest daughter who was also pregnant.

     126. He and his wife moved permanently to Wyoming after

Ileana’s death because they began to experience “a lot of anguish”

when they started to realize that Ileana was no longer with them.

     127. Every   time    he   sees    a   young   pregnant     woman    he   also

experiences fear.

     128. Mr. Laboy was diagnosed with bipolar disorder in 2006.

     129. He   takes     the   three   (3)    medications       to   manage    his

condition: Lithium, Zyprexa and Lamotrigine.

     130. After Ileana’s death, his lithium dosage was increased

from 1,800 to 2,000 milligrams a day. He was also instructed to

take an extra dose of 300 milligrams of lithium if he experiences

depression, anxiety or sleeplessness.

     131. He also had to increase the frequency of his visits to

the VA Clinic for treatment of his bipolar depression. Prior to

Ileana’s death, he had a standing appointment once every quarter.

Now, he visits the VA Clinic every two months.

     132. Despite    Ileana’s    death,      he    has   been   able    to    avoid

hospitalization for bipolar depression for 11 years.

                         III. CONCLUSIONS OF LAW

     A. Default Hearing Under Fed. R. Civ. P. 55(b):

     Fed. R. Civ. P. 55(b) provides in turn that when judgment is

not for a sum certain, the Court “may conduct hearings or make
     Case 3:17-cv-01362-RAM Document 123 Filed 07/17/19 Page 21 of 31
Civil No. 17-1362 (RAM)                                                              21


referrals—preserving any federal statutory right to a jury trial

[…] (B) to determine the amount of damages; (C) the truth of any

allegation by evidence; or (D) investigate any other matter.”

This Rule “preserves the trial by jury when and as required by any

statute of the United States.” Henry v. Sneiders, 490 F.2d 315,

317 (9th Cir. 1974), cert. denied 419 U.S. 832 (1974) (quotations

omitted).    See   also     Wright,     Miller   &     Kane   Federal     Practice    &

Procedure:   Civil     3d   §   2688    (2019).      The   only   federal      statute

providing    for   a   jury     trial    that    the    Court     is   aware    of   is

inapplicable in this case. See 28 U.S.C. § 1874 (actions on bonds

and specialties). Moreover, there is no constitutional right to a

jury trial upon entry of default “since the Seventh Amendment right

to trial by jury does not survive a default judgment.” Henry v.

Sneiders, 490 F.2d at 318. See also Adriana Inter. Corp. v.

Thoeren, 913 F.2d 1406, 1414 (9th Cir. 1990); Eisler v. Stritzler,

535 F.2d 148, (1st Cir. 1976) (“Since plaintiffs’ claims were not

for unliquidated damages and defendant had made an appearance, a

hearing, although not a jury trial was required.”)

      “After an entry of default, a court may examine a plaintiff’s

complaint to determine whether it alleges a cause of action. In

making that determination it must assume that all well pleaded

factual   allegations       are   true.”    Quirindongo         Pacheco    v.   Rolon

Morales, 953 F.2d 15, 16 (1st Cir. 1992) (citations omitted).
      Case 3:17-cv-01362-RAM Document 123 Filed 07/17/19 Page 22 of 31
Civil No. 17-1362 (RAM)                                                       22


      Pursuant to Fed. R. Civ. P. 55(b)(2), a court, in an exercise

of its discretion, “may hold a hearing to establish the truth of

any averment in the complaint.” Id. (internal quotations omitted).

The First Circuit has held that before holding such a hearing, the

Court must provide adequate notice and make its requirements known

to plaintiff. Id. (citing McGinty v. Berenger Volkswagen, Inc.,

633 F.2d 226, 229 (1st Cir.1980)).

      The Court complied with this notice requirement by directing

Plaintiffs to present evidence of their damages and evidence as to

the   co-defendants’    liability   in   order   to    be    in    position   to

apportion it.

      B. Medical Malpractice under Puerto Rico Law:

      Puerto Rico’s General Tort Statute Article 1802 of the Puerto

Rico Civil Code provides that “[a] person who by an act or omission

causes damage to another through fault or negligence shall be

obliged to repair the damage so done.” P.R. Laws Ann. tit. 31, §

5141 (1991).

      To prove medical malpractice in Puerto Rico, a plaintiff must

establish: “(1) the duty owed (i.e., the minimum standard of

professional    knowledge    and    skill   required        in    the   relevant

circumstances), (2) an act or omission transgressing that duty,

and (3) a sufficient causal nexus between the breach and the

claimed harm.” Torres-Lazarini v. United States, 523 F.3d 69, 72

(1st Cir. 2008) (quoting Cortés-Irizarry v. Corporacion Insular De
       Case 3:17-cv-01362-RAM Document 123 Filed 07/17/19 Page 23 of 31
Civil No. 17-1362 (RAM)                                                                   23


Seguros, 111 F.3d 184, 189 (1st Cir. 1997)).

       1. As to the duty owed:

       According to the First Circuit, “[t]he general parameters of

the duty of care that a physician owes to a patient under Puerto

Rico law are uncontroversial.” Borges ex rel. S.M.B.W. v. Serrano-

Isern, 605 F.3d 1,7 (2010). Specifically, physicians practicing in

Puerto Rico “must employ a level of care consistent with that set

by   the     medical     profession        nationally.”       Id.    (citing          Cortés–

Irizarry, 111 F.3d at 190.)

       Under    Puerto     Rico     law,    there   exists     a    presumption         that

physicians have “provided an appropriate level of care.” Id. Thus,

plaintiffs have the “obligation to refute this presumption by

adducing evidence sufficient to show both the minimum standard of

care required and the physician’s failure to achieve it.” Id.

        Ordinarily,        expert    testimony      is   required         to    prove    the

applicable standard of care and the doctor’s failure to meet it

“[b]ecause      medical      knowledge       and    training        are    critical       to

demonstrating the parameters of a health-care provider's duty, the

minimum standard of acceptable care is almost always a matter of

informed opinion.” Rolon-Alvarado v. Municipality of San Juan, 1

F.3d   74,     78   (1st   Cir.     1993).    See   also      Santiago         v.   Hospital

Cayetano, Coll y Toste, 260 F.Supp. 2d 373 (D.P.R. 2003).

       Turning to hospitals, they may be held liable: (a) when the

hospital’s      employees,        medical     staff,     or     agents         have    acted
       Case 3:17-cv-01362-RAM Document 123 Filed 07/17/19 Page 24 of 31
Civil No. 17-1362 (RAM)                                                       24


negligently; (b) for the negligent acts of a physician who was

granted the privilege of using the hospital’s facilities for their

private patients; and (c) when a patient comes to a hospital in

search of help and they believe, or are given the impression, that

all the medical staff treating them is employed by the hospital,

regardless of whether or not it is true. See Casillas Sanchez v.

Ryder Memorial Hospital, Inc., 960 F.Supp. 2d 362, 365 (D.P.R.

2013)(citing Marquez Vega v. Martinez Rosado, 16 P.R. Offic. Trans.

487 (1985)).

       2. As to causation:

       Pursuant to Puerto Rico law, causation is judged by the

“adequate    cause”    doctrine.   The   adequate      cause   “is   not   every

condition without which a result would not have been produced, but

that    which     ordinarily    produces    it    according      to    general

experience.” Cardenas Maxan v. Rodriguez Rodriguez, 125 P.R. Dec.

702, 710 (1990), P.R. Offic. Trans. See Ganapolsky v. Boston Mut.

Life Inc. Co., 138 F.3d 446, 443 (1st Cir. 1998) (“A condition is

an adequate cause if it ordinarily can be expected to produce the

result at issue.”)

        To establish causation under Puerto Rico law, plaintiffs

“must    prove,   by   a   preponderance   of    the    evidence,     that   the

physician’s negligent conduct was the factor that ‘most probably’

caused harm to the plaintiff.” Marcano Rivera v. Turabo Medical

Center Partnership, 415 F.3d 162. 168 (1st Cir. 2005) (quoting
     Case 3:17-cv-01362-RAM Document 123 Filed 07/17/19 Page 25 of 31
Civil No. 17-1362 (RAM)                                                        25


Lama v. Borras, 16 F.3d 473, 478 (1st Cir. 1994)).

      Although this causation standard “does not require all other

causes of damage to be eliminated […] expert testimony is generally

essential.” Id. This is due to the need to “clarify complicated

medical issues that are more prevalent in medical malpractice cases

than in standard negligence cases.” Pages-Ramirez v. Hosp. Espanol

Auxilio Mutuo De Puerto Rico, Inc., 547 F. Supp. 2d 141, 149

(D.P.R. 2008) (citing Otero v. United States, 428 F.Supp.2d 34,

45–46 (D.P.R.2006)).

      3. The case at bar:

      Pursuant to Fed. R. Civ. P. 55(b), the Court heard expert

testimony    relevant   to   plaintiffs’     allegations    of   malpractice

against Dr. Fuentes and the settling co-defendants.

      Based on his testimony and his Curriculum Vitae, the Court

found that Dr. Jason S. James was qualified to testify as an expert

in Gynecology & Obstetrics because he possessed the requisite

knowledge, skill, experience, training, and education. 1 See Fed.

R. Evid. 702.

      Based upon Plaintiffs’ expert’s unopposed expert testimony

which the Court finds credible, the Hospital and the doctors

breached the standard of care and those breaches were the adequate

cause of Ms. Ileana Laboy-Irizarry’s death on May 31, 2016.



1 It is worth noting that none of the settling defendants presented a motion
in limine questioning the admissibility of Dr. James’ testimony.
      Case 3:17-cv-01362-RAM Document 123 Filed 07/17/19 Page 26 of 31
Civil No. 17-1362 (RAM)                                                   26


      In general terms, Dr. Fuentes, Dr. Castillo, Dr. Marrero, and

the Hospital’s staff all breached the applicable standard of care

by   deviating    from   the    Hospital’s    post-partum       hemorrhaging

protocols. In summary, Dr. Fuentes did not timely evaluate Ileana

when she was transferred to the ICU in critical condition and

failed to transfuse clotting factors in addition to blood to

control her profuse blood loss. Dr. Castillo did not recognize

that Ileana was a high-risk patient that required his attention,

or that of another obstetrician, and failed to plan accordingly.

Dr. Marrero transferred Ileana to the ICU while she was still

unstable. Lastly, the Hospital’s nursing staff repeatedly failed

to   adequately   communicate   Ileana’s     dire   condition    to   various

doctors and they did not contact another obstetrician when Dr.

Castillo was not available. On the other hand, the Court finds

that Dr. Rivera did not incur in medical malpractice given the

limited scope of the treatment he provided to Ileana. Furthermore,

pursuant to Plaintiffs’ own expert testimony, the fact that he

ordered Ileana be administered Methergine did not contribute to

her death.

      C. Apportionment of liability:

      In Puerto Rico, when more than one person’s tortious acts

and/or omissions have caused a harm, “each of the tortfeasors is

solidarily liable to the plaintiff for the harm done.” See Ortiz

v. Cybex, 345 F.Supp. 3d 107, 122 (D.P.R. 2018) (citing Tokyo
       Case 3:17-cv-01362-RAM Document 123 Filed 07/17/19 Page 27 of 31
Civil No. 17-1362 (RAM)                                                     27


Marine and Fire Ins. Co., Ltd. v. Pérez & Cía., de Puerto Rico,

Inc., 142 F.3d 1, 8 (1st Cir. 1998)). “However, solidarity does

not presuppose that the scope or source of liability is identical

for each solidary debtor.” Tokyo Marine and Fire Ins. Co., Ltd.,

142 F.3d 1,6 (1st Cir. 1998). Moreover, “solidary debtors may be

obligated to different degrees.” Id. Likewise, the Puerto Rico

Supreme Court has held that “joint tortfeasors are solidarily

liable to the injured party, but the onerous effect between the

joint tortfeasors should be distributed in proportion to their

respective degree of negligence.” Szendrey v. Hospicare, Inc., 158

P.R. Dec. 648 (2003), P.R. Offic. Trans.

       Courts in Puerto Rico are generally guided by “the principle

that no one should or may unjustly enrich himself by receiving

double compensation for the same accident.” Villarini-Garcia v.

Hosp. del Maestro, 112 F.3d 5, 8 (1st Cir. 1997) (quotations

omitted). Thus, when a plaintiff liberates a settling tortfeasor

from    all   liability   and    the    court   determines     said   settling

tortfeasor’s     share    of    the    responsibility,   the     non-settling

tortfeasors are entitled to an offset. See Gomez v. Rodriguez-

Wilson, 819 F.3d 18, 22 (1st Cir. 2016). In other words, because

non-settling tortfeasors may not seek contribution against any

liberated settling tortfeasor, “a proportionate setoff in which

the    portion    of   responsibility      attributed    to    the    settling

tortfeasor is deducted from an award against the non-settling
      Case 3:17-cv-01362-RAM Document 123 Filed 07/17/19 Page 28 of 31
Civil No. 17-1362 (RAM)                                                            28


tortfeasor is proper in order to prevent unjust enrichment.” Id.

at   n.   4.   It   is    worth   noting    that    in    the   context    of   joint

tortfeasors, Puerto Rico case law requires proportional offsets

over dollar-for-dollar setoffs. See Rio Mar Assocs., LP, SE v. UHS

of Puerto Rico, Inc., 522 F.3d 159, 165-167 (1st Cir. 2008) (citing

Szendrey v. Hospicare, 158 P.R. Dec. 648 (2003). See also Gomez,

819 F.3d at 22-23 (1st Cir. 2016) (citing Sagardía de Jesús v.

Hosp. Auxilio Mutuo, 177 P.R. Dec. 484 (2009)).

      As a prerequisite for a proportionate offset, plaintiffs

and/or non-settling defendants must present evidence regarding the

settling tortfeasor’s degree of responsibility. See Gomez, 819

F.3d at    21-23.        (Non-settling     doctor   was    held   liable    for   the

entirety of the jury award because he did not ask the jury to

apportion responsibility). With regards to what evidence is needed

to apportion liability, the First Circuit has validated the use of

expert testimony, documents and circumstantial evidence as proof

of negligence. See Marcano Rivera, 415 F.3d at 171 (The First

Circuit rejected a hospital’s claim that circumstantial evidence

and expert testimony was insufficient evidence to support a jury

finding that it was liable for 47% of the damages).

      Based    on    plaintiffs’      expert’s      unopposed      testimony      and

Ileana’s medical records that were submitted into evidence, the

Court apportions liability in this case among Dr. Fuentes and the

settling defendants as follows:
      Case 3:17-cv-01362-RAM Document 123 Filed 07/17/19 Page 29 of 31
Civil No. 17-1362 (RAM)                                                              29


      A. Hospital Comunitario Buen Samaritano: 50%

      B. Dr. Samuel Fuentes: 20%

      C. Dr. Ruben Castillo-Rivera: 25%

      D. Dr. Jose Marrero-Russe: 5%

      E. Dr. Luis Rivera-Rivera: 0%

      Because   the   Court    has   apportioned      liability       between    the

settling   co-defendants      and    Dr.   Fuentes,   he   is    entitled       to   a

proportionate offset of the settling tortfeasors’ liability. In

other words, Dr. Fuentes is only liable to plaintiffs for twenty

percent (20%) of the total they proved during the Fed. R. Civ. P.

55(b) hearing.

      D. Mental Anguish Damages under Puerto Rico Law:

      In Puerto Rico tort law cases, including medical malpractice,

“relatives    are   entitled    to    compensation     for      the   sufferings,

emotional distress, or mental anguish experienced as a consequence

of   the   material   or   other     damages   caused      directly     to   their

relatives.” Santana-Concepción v. Centro Medico Del Turabo, Inc.,

768 F.3d 5, 10 (1st Cir. 2014)(internal quotations omitted).

      In evaluating plaintiffs’ evidence of damages, the Court was

mindful of the following admonitions by the Puerto Rico Supreme

Court. First, while the Court acknowledges that “human sorrow and

physical pain are not similar or financially assessable”, it also

finds that “if money does not suffice to redress this type of

damage, an insufficient compensation for the victim would be better
     Case 3:17-cv-01362-RAM Document 123 Filed 07/17/19 Page 30 of 31
Civil No. 17-1362 (RAM)                                                 30


than none.” Riley v. Rodriguez de Pacheco, 19 P.R. Offic. Trans.

806, 848 (1987). When attempting to measure intangible emotions,

it   is   possible   for   mental   suffering   to   “be   quantified   ad

infinitum.” Id. at 849. However, “[w]ithout reasonable limits,

compensation would no longer bear the characteristics of a redress,

but would rather become punitive.” Id.

     Based on the above findings of fact, derived from plaintiffs’

unopposed testimony, and the applicable law, the Court values

plaintiffs’ total past, present and future mental anguish damages

as follows:

            1. Ramon Laboy-Irizarry in the amount of $250,000;

            2. Maria Ines Acosta-Irizarry in the amount of $250,000;

            3. Josue Laboy-Irizarry in the amount of $100,000.


                                IV. ORDER

     For the foregoing reasons, the Court awards damages against

Dr. Samuel Fuentes as follows:

            A. Compensatory damages for the past, present and future

              mental anguish damages of Ramon Laboy-Irizarry in the

              amount of $50,000;

            B. Compensatory damages for the past, present and future

              mental anguish damages of Maria Ines Acosta-Irizarry

              in the amount of $50,000;
    Case 3:17-cv-01362-RAM Document 123 Filed 07/17/19 Page 31 of 31
Civil No. 17-1362 (RAM)                                                  31


          C. $20,000 for the mental anguish damages of Josue Laboy-

            Acosta;

          D. Plaintiffs are further entitled to attorney’s fees,

            costs     and   post-judgment    interest    as     prevailing

            parties,    pursuant   to   Puerto   Rico   Rules    of   Civil

            Procedure 44.1 and 44.3.

     Judgment shall be entered accordingly.

  IT IS SO ORDERED.

     In San Juan, Puerto Rico, this 17th day of July 2019.

                              s/Raúl M. Arias-Marxuach   _ _
                                 RAÚL M. ARIAS-MARXUACH
                                 UNITED STATES DISTRICT JUDGE
